Citation Nr: 0945469	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
multiple sclerosis (MS), to include as a result of exposure 
to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
August 1968 to April 1970, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Veteran had a Videoconference Hearing in November 2009. A 
transcript is associated with the claims folder.

The issue of whether new and material evidence has been 
submitted regarding a claim for service connection for MS is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.



FINDING OF FACT

The evidence of record shows that the Veteran is totally 
disabled based on his service-connected PTSD; he experiences 
total occupational and social impairment, with symptoms of 
unemployability and extremely limited social interaction; the 
Veteran consistently re-experiences his combat service, and 
suffers from panic attacks which are severely limiting in his 
ability to carry out the activities of daily living, with GAF 
scores of 31 and 35 entered over the last several years.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for the 
Veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for a total disability 
evaluation for his service-connected PTSD, and this 
represents a full grant of the benefits sought on appeal.  
Therefore, no further development is needed with respect to 
the claim.  


Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  A 30 percent rating is warranted for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, occasional panic attacks, 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 31 to 40 is assigned when 
there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) 
or when there is major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis-Increased Rating/PTSD

The Veteran was granted a 30 percent disability evaluation 
for his service-connected PTSD in a July 2005 rating 
decision.  This was an increase from his initial rating of 10 
percent, established in January 1997; however, the Veteran 
disagreed with the percentage assigned.  He contends, in 
essence, that his disability is greater than what is 
contemplated by the 30 percent evaluation, and that a higher 
rating should be established.  For reasons discussed below, 
the Board agrees.  

The Veteran served in combat in Vietnam, and he received the 
Purple Heart Medal and Combat Infantryman Badge.  He has, 
since that time, been troubled by the haunting memories of 
the Vietnam War, which has resulted in PTSD.  He has had 
several assessments to determine the severity of his 
condition, with a comprehensive VA examination being offered 
in June 2005, followed by a clinical assessment the following 
October.  In the June 2005 assessment, the Veteran was found 
to persistently re-experience his combat involvement, and he 
complained of intrusive nightmares and flashbacks.  The 
Veteran experienced a secondary depressed mood due to his 
PTSD, with hypervigilance, impaired concentration, and 
physiologic reaction to events which symbolize the combat 
trauma all being noted by the examiner.  The Veteran is 
virtually unable to leave his apartment due to his PTSD and 
nonservice-connected MS, which isolates him from interaction 
with other individuals.  Except for occasional contact with 
an older brother, the Veteran has no friends or close family, 
and his lack of mobility makes it difficult for him to attend 
treatment sessions.  At the VA examination, the Veteran 
indicated that he missed attending "the rap sessions" with 
VA counselors.  Thus, there is evidence that the Veteran is 
extremely lonely and withdrawn due to his disorder; however, 
the limitations of the condition make him unable to connect 
with other people as he would like.  In fact, the examining 
psychologist determined that the Veteran's PTSD is a 
contributing factor to "severe social impairment" as well 
as being a key factor in making the Veteran unemployable.  
Based on these symptoms, a GAF score of 31 was assigned.  

Following the June 2005 examination, the Veteran was again 
seen by VA mental health professionals in October 2005.  
During this assessment, the Veteran was assigned a GAF of 35, 
with significant economic impairment noted due to his social 
limitations.  There are additional outpatient mental health 
records (dated proximate to, and subsequent to the filing of 
the claim for an increase) which document a goal for the 
Veteran of reducing his re-experiencing of traumatic combat 
events.  Most recently, the Veteran offered testimony at a 
Videoconference Hearing in November 2009 which detailed some 
of his symptoms.  Specifically, the Veteran complained of 
frequent panic attacks twice or three times weekly, with 
virtually no social interaction except for occasional visits 
with VA social work/mental health staff.  The Veteran also 
reported not having worked since the 1980s due to his 
condition.  

The Board is satisfied that the evidence supports the 
assignment of a total disability evaluation.  Although the 
Veteran is not suicidal or psychotic, and does not appear to 
be a persistent danger to himself or others, he is very 
restricted in his ability to perform activities of daily 
living.  He has virtually no contact with outsiders save for 
an occasional visit to VA facilities, and is essentially 
restricted to his apartment.  His PTSD has been found by a 
mental health professional to be a barrier to any type of 
employment, and this by definition is a total occupational 
impairment.  Indeed, according to the DSM-IV, the GAF scores 
of 31 and 35 indicate that there is "major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work)" (emphasis 
added).  Simply, the Veteran has shown by these low GAF 
scores, his inability to work, and his maintenance of only 
the most minimal of social contacts, that he suffers from 
total social and occupational impairment.  As this is the 
case, the maximum 100 percent disability evaluation will be 
assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.    



REMAND

The Veteran was denied service connection for multiple 
sclerosis in an April 2000 Board decision.  The basis of the 
decision was that the condition is not subject to presumptive 
service connection due to exposure to herbicides in Vietnam, 
and that there was no evidence of record showing that the 
condition occurred in service or within seven years of 
separation from active service.  The Board's decision was not 
appealed and/or vacated to the U.S. Court of Appeals for 
Veterans Claims (Court) and is thus final.  

Essentially, the Veteran has submitted additional VA clinical 
reports which document continual treatment for his MS, as 
well as his own statements which reiterate his contentions 
that the disorder is related to exposure to herbicides in the 
Republic of Vietnam.  Of particular note, is testimony 
offered at a November 2009 Videoconference Hearing.  In this 
hearing, the Veteran identified treatment at a private 
medical facility associated with the Kaiser Permanente Health 
Care System occurring sometime in 1971.  Specifically, the 
Veteran states that he was seen by this facility in 
association with a physical examination for a job interview, 
and that symptoms of multiple sclerosis were found at that 
time.  The Veteran stated that he has attempted to secure 
copies of the records from Kaiser Permanente; however, he was 
told by that organization that although records do exist for 
this period of time, that they have been placed on microfilm, 
and that it would be necessary for him to come to the 
facility to obtain them.  As the Veteran is limited in 
mobility due to his MS and service-connected PTSD, such a 
trip to the private hospital was too onerous for him, and the 
Veteran was unable to obtain the records.  

There are currently no records from Kaiser Permanente from 
1971 on file.  It is noted that if symptoms or a diagnosis of 
MS were shown by 1971 records, that the evidence would 
certainly be new and material, and would be highly favorable 
to the Veteran's claim.  See 38 C.F.R. § 3.156.  As this is 
the case, the Board must conclude that an attempt must be 
made to secure the appropriate records from Kaiser 
Permanente.  The Veteran is asked to identify the approximate 
dates of treatment, as well as the location and address of 
the facility where he was examined in 1971.  Following this, 
if Kaiser Permanente returns records which indicate potential 
symptoms of MS, the Veteran should be scheduled for a VA 
neurology examination to address etiology.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  If, however, the 
private hospital is unable to identify records of treatment, 
or, alternatively, can only produce records irrelevant to 
multiple sclerosis, there is no need to provide a medical 
examination.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification requirements 
mandated by the VCAA are fully satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2009).  In this regard, the 
Veteran should be contacted and asked to 
identify the approximate date, location, 
and address of his alleged 
treatment/assessment for multiple 
sclerosis symptoms (occurring during a 
physical examination) at a Kaiser 
Permanente Medical Facility in 1971.  
Should the Veteran respond, an attempt 
must be made to locate copies of the 
alleged treatment and, should records be 
returned, copies of the treatment must be 
associated with the claims file.  If 
Kaiser Permanente is unable to locate 
treatment records, it should be so noted 
in the claims file.  Additionally, the 
Veteran is reminded of his ability to 
submit any evidence in his possession 
which might be supportive of his claim to 
reopen.  That is, should he possess 
anything which might serve to suggest a 
relationship between current MS and 
service, he should submit it to VA for 
consideration.  

2.  If the records obtained from Kaiser 
Permanente suggest some symptoms of 
multiple sclerosis proximate to service 
(within seven years of discharge), the 
Veteran is to be scheduled for a VA 
neurology examination to determine if it 
is at least as likely as not (50 percent 
probability or greater) that he first 
developed MS in service, or, within seven 
years following separation in service.  
The examination report should contain a 
detailed rationale for any conclusions 
reached, and the examiner should indicate 
that the claims file was reviewed.  If, 
however, Kaiser Permanente does not have 
relevant records of treatment for the 
Veteran, an examination is not needed, and 
the claim should be re-adjudicated on the 
facts of record.  
 
3.  After any additional indicated 
development, re-adjudicate the claim for 
service connection.  Should the decision 
be unfavorable, issue an appropriate 
supplemental statement of the case and 
forward the claims to the Board for final 
adjudication.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


